Van Voobhis, J.
(dissenting). Plaintiff Reinforce, Inc., is engaged in the building trades, organized to conduct a lathing business. This is a branch of industry in which closed or union shop conditions prevail. This entrepreneur must hire its employees from among the members of defendant’s union or cease to do business. It is willing to sign a labor contract with defendant union, providing for ivages, hours and working conditions on a parity with other contractors in the same industry. Nevertheless defendant union refuses to enter into such a contract, or to permit its members to work for this contractor due to the circumstance that plaintiff, Thomas Foley, president and owner of Reinforce, Inc., was formerly president of one of the union locals, but fell into disfavor for the reason that he afterwards became a labor relations consultant, and took the employers’ side in negotiations with unions for various clients in labor disputes. Now, as above stated, Foley has become a contractor himself, owning and managing Reinforce, Inc.
It is true that individual workers, whether union members or not, have the right to refrain from working for this contractor or for any employer for any reason. They may do so in combination where the purpose serves some legitimate labor objective (National Protective Assn. v. Cumming, 170 N. Y. 315; Opera on Tour, Inc., v. Weber, 285 N. Y. 348). The law recognizes a difference between quitting work or refusing to work as individuals and doing so by concerted action (Opera on Tour, Inc., v. Weber, supra). What may lawfully be done by an individual separately cannot always be done through acting in combination with others. Here, as it seems to me, defendant unions have no more right to enter into a combination to destroy the business of plaintiff for the reason that they disapprove his having become a contractor, or that as a labor consultant he favored contractors in collective bargaining negotiations, than the union in Opera on Tour, Inc., v. Weber had to combine to destroy an enterprise for the reason that it produced music by machinery instead of through live musicians. This court pointed out (p. 353) that the vice in Opera on Tour, Inc., v. Weber was that this was done “ even though the members of the Stagehands’ Union were not dissatisfied with respect to wages, hours or terms and conditions of their employment, and no controversy existed or exists between them and plaintiff.”
*172Where closed or union shop conditions prevail in an industry, such a concentration of power in the union management carries with it responsibilities which the union owes to the industry and to society. This is made very clear in the opinion in Jacobs v. Cohen (183 N. Y. 207, 212-214) which established the legality of labor contracts providing for the closed shop, where it discusses Curran v. Galen (152 N. Y. 33) pointing out that National Protective Assn. v. Cumming (170 N. Y. 315, supra) “ in nowise overruled Currant. Galen ”, and that the latter decision “ stands unaffected as an authority.” Unless this power is employed to further some lawful labor union purpose, the union loses its status as exempt from the laws against monopoly or combination in restraint of trade. Thus section 20 of the Clayton Act (U. S. Code, tit. 29, § 52) protects against injunction in Federal cases “ involving, or growing out of a dispute concerning terms or conditions of employment ”. A corresponding protection is contained or implied in subdivisions 3 and 4 of section 340 of the New York State General Business Law and section 580 of the Penal Law, and the limitation to legitimate labor purposes is upheld and well understood under the Federal Norris-LaGuardia Act (U. S. Code, tit. 29, §§ Í01-115) and its New York State counterpart, section 876-a of the Civil Practice Act. (Opera on Tour, Inc., v. Weber, 285 N. Y. 348, supra; American Guild of Musical Artists v. Petrillo, 286 N. Y. 226; Nash v. Mennan, 279 App. Div. 609, affd. 303 N. Y. 956; Falciglia v. Gallagher, 164 Misc. 838; cf. People v. Gassman, 295 N. Y. 254, 259). It may be doubted that Hunt v. Crumboch (325 U. S. 821) any longer represents Federal public policy, in view of its having been overruled by section 303 (subd. [a], par. [1]) of the Labor Management Relations Act of 1947 (U. S. Code, tit. 29, § 187, subd. [a], par. [1]) which provides that it shall be an unlawful labor objective to engage in concerted action where an object thereof is to force or require any employer to cease doing business with any other person. Moreover, as the United States Supreme Court pointed out in Hunt v. Crumboch at page 826, whether such conduct amounted to an actionable wrong under State law was not within the scope of that decision. As was shown in Mayer Bros. Poultry Farms v. Meltzer (274 App. Div. 169, 175-178), the construction placed by the Supreme Court upon the Federal antitrust laws is not binding on the State courts in the inter*173pretation of their own common or statute law against monopolies. It was expressly so held respecting our section 340 of the General Business Law in Marsich v. Eastman Kodak Co. (244 App. Div. 295, affd. 269 N. Y. 621). The trial court correctly instructed the jury that, in applying section 340 of the General Business Law, they must bear in mind that due to an exception therein, “ There can be monopolies in the labor union movement. It is not illegal to have a monopoly there, providing that the monopoly, in what it does, does only those things, of course, which have relation to legitimate labor aims. ’ ’ The jury found that this monopoly was not being exerted to further " legitimate labor aims ”, a finding which was well supported by the evidence, and the jury’s verdict should have been allowed to stand.
The following quotation from the dissenting opinion by Mr. Justice Jackson in Hunt v. Crumboch (supra, p. 829) is, as it seems to me, in accord with the law of this State as reflected in the trial court’s charge to the jury: “ Those statutes which restricted the application of the Sherman Act against unions were intended only to shield the legitimate objectives of such organizations, not to give them a sword to use with unlimited immunity. The social interest in allowing workers to better their condition by their combined bargaining power was thought to outweigh the otherwise undesirable restriction on competition which all successful union activity necessarily entails. But there is no social interest served by union activities which are directed not to the advantage of union members but merely to capricious and retaliatory misuse of the power which unions have simply to impose their will on an employer.”
Where a union departs from its proper sphere of activity, and engages in concerted action that is unrelated to its reason for existence, it loses the protection of laws enacted to safeguard its legitimate status. This is by the same token whereby a public officer, who abuses his office by employing it as a pretext to accomplish unlawful aims, becomes a law breaker when he transgresses the objects and purposes for which the office exists.
The formula of “ disinterested malevolence ” as applied in Beardsley v. Kilmer (236 N. Y. 80, 90) is not adapted to this sort of situation. Rather, we are confronted by an unlawful combination in restraint of trade which does not enjoy the exemp*174tian from liability of a labor union when it is exercising its proper functions. This is an action for damages for conspiracy, in ruining plaintiff’s business by concerted action that has no relation to any lawful labor union objective. If these defendant unions in a closed or union shop industry may by concerted action prevent any union member from working for plaintiff under any terms of employment, it will be possible for any union similarly situated to drive out of business any employer whom the officers of the union dislike, or to accomplish any kind of ulterior purpose (Auburn Draying Co. v. Wardell, 178 App. Div. 270, affd. 227 N. Y. 1), although the employer is willing to deal with the union on the basis of prevailing wages, hours and working conditions, and by signing the customary labor contract. There is no justification in law for the use of the enormous power of unions in closed or union shop industries in such fashion. The action is arbitrary and without legal justification if it transcends lawful labor objectives, and confers a right of action under the established principle that business is property and that property may not intentionally he injured without justification in law (Dorchy v. Kansas, 272 U. S. 306; Opera on Tour, Inc., v. Weber, supra; American Guild of Musical Artists v. Petrillo, supra).
The judgment entered on the order of the Appellate Division should be reversed and that of the Trial Term entered upon the verdict of the jury should be reinstated.
Dye, Fuld and Fboessel, JJ., concur with Desmond, J.; Van Voobhis, J., dissents in an opinion in which Lewis, Oh. J., and Conway, J., concur.
Judgment affirmed.